Order entered October 19, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01180-CV

                         IN THE INTEREST OF M.A.A., A CHILD

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 01-09-843

                                           ORDER
       Before the Court is appellant’s September 30, 2015 “Request Permission to Enter Notice

of Scrivener’s Errors” which we construe as a motion to file an amended brief. We GRANT

appellant’s motion to the extent that appellant may file, by NOVEMBER 9, 2015, an amended

brief to correct the citations to the record.   If appellant fails to file an amended brief by

November 9, 2015, the appeal will be submitted on appellant’s current brief.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE